Citation Nr: 1004429	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-02 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1972.  
This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
bilateral hearing loss and tinnitus.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in January 2007, 
the Veteran indicated that he wanted to have a hearing 
before the Board at the RO.  The Veteran was scheduled for a 
travel board hearing on December 11, 2009.  However, the 
record reflects that he failed to report for the scheduled 
hearing.  The Board finds that there is no Board hearing 
request pending at this time.  38 C.F.R. § 20.702(d) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that serving as a jet engine mechanic 
exposed him to acoustic noise trauma.  In a January 2006 
personal statement, the Veteran explained that he worked 
with all types of aircrafts, and the constant noise of the 
jet engines has had a direct effect on his hearing loss and 
tinnitus.  The Veteran asserts that his bilateral hearing 
loss and tinnitus are attributable to his active military 
service.  

Upon entry into active service, audiometric testing 
conducted at the April 1968 induction examination reveals 
bilateral hearing loss for VA purposes.  The Veteran's 
hearing on the right ear was 5, 0, 5, 30, and 40 decibels, 
respectively at 500, 1000, 2000, 3000, and 4000 Hertz.  The 
thresholds in the left ear at the same frequencies were 15, 
5, 5, 40, and 40 decibels, respectively.  Thus, based upon 
the laws administered by VA, the Veteran had bilateral 
hearing loss for VA purposes at the time of entry into 
active service.  See 38 C.F.R. § 3.385 (2009).  The 
examining physician noted hearing loss under the section for 
summary of defects and diagnoses.  Thereafter, the Veteran 
underwent a reference audiogram in August 1968.  According 
to the August 1968 Hearing Conservation Data report, the 
Veteran wore no ear protection while working on the flight 
line and in the hanger shop.  On the report, the Board 
acknowledges the notation of "ASA-1951" under the remarks 
section.  This suggests that audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  When 
converted to ISO units, the Veteran's hearing on the right 
was 5(20), 0(10), 5(15), 40(50), 30(35), 10(20) decibels, 
respectively at 500, 1000, 2000, 3000, 4000, and 6000 Hertz.  
The thresholds in the left ear at the same frequencies were 
15(30), 5(15), 5(15), 40(50), 40(45), and 40(50) decibels, 
respectively.  (The numbers in parentheses represent 
conversion of ASA units to ISO units).

Service treatment notes report hearing complaints in the 
left ear in March 1969.  The March 1969 medic note indicates 
that the Veteran had a decrease in hearing in his left ear.  
The physician reported the left tympanic membrane (TM) as 
being dull with clear fluid behind the drum, and the right 
TM was of normal appearance.  He was assessed with serous 
otitis, prescribed medications, and requested to return for 
follow-up treatment.  The follow-up treatment note reports 
that the Veteran's hearing had improved in the left ear.  
The left TM exhibited some refraction of the drum, but a 
light reflex was found present by the physician.  The 
Veteran was advised to continue his medication and to return 
for follow-up treatment in three weeks.  

In April 1971, a second in-service audiogram was performed.  
The April 1971 Hearing Conservation Data report indicates 
that the Veteran's primary work area was on the flight line 
and ear protection was worn.  Audiometric testing reflected 
20, 10, 10, 45, 30, and 25 decibels at the frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz in the right ear 
and 15, 15, 10, 55, 45, and 45 decibels at the frequencies 
of 500, 1000, 2000, 3000, 4000, and 6000 Hertz in the left 
ear.  It was also noted that ISO standards were used in 
determining the Veteran's audiometric data.  

Upon discharge from service, the Veteran's hearing on the 
right was 15, 10, 10, 40, 25, and 25 decibels at the 
frequencies of 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively, and on the left was 15, 10, 5, 45, 35, and 25 
decibels at the frequencies of 500, 1000, 2000, 3000, 4000, 
and 6000 Hertz, respectively, as reported on the February 
1972 separation examination report.  These findings are 
indicative of bilateral hearing loss for VA purposes.  

In January 2006, the Veteran was afforded a VA examination 
to determine whether his bilateral hearing loss and tinnitus 
are related to his active military service.  The Veteran 
informed the VA examiner of his exposure to aircraft noise 
during his military service, without the use of ear 
protection, and denied subsequent civilian occupational and 
recreational noise exposure.  Upon review of the claims file 
and audiological testing, the VA examiner diagnosed the 
Veteran with moderate high frequency sensorineural hearing 
loss and subjective tinnitus.  The VA examiner noted hearing 
loss at the 3000 and 4000 Hertz on the April 1968 induction 
examination with minimal change upon separation at the 
February 1972 examination.  He concluded that the Veteran 
had pre-existing high frequency hearing loss on enlistment, 
but there was no evidence of aggravation or increase of 
hearing loss on the discharge physical.  He further added 
that hearing loss and tinnitus are not related to service 
exposure based on record information.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to have probative value, a medical 
examination submitted to the Board must contain not only 
clear conclusions with supporting data, but also a reasoned 
medical explanation connecting the two.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 300-1 (2008); see Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusions with an analysis that can be 
considered and weighed against contrary opinions).  

The Board finds that because the January 2006 VA examiner 
provided no rationale for his opinions that there was no 
aggravation or increase of the hearing loss during the 
Veteran's military service, and the hearing loss and 
tinnitus were not related to the Veteran's in-service noise 
exposure, the examination report does not meet the 
requirements imposed by the Court.  VA regulations provide 
that where "diagnosis is not supported by the findings on 
the examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where 
the Board makes a decision based on an examination report 
which does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. 
App. 563, 569 (1993).  

More importantly, it appears that the VA examiner did not 
take into account that the August 1968 in-service 
audiometric data was in ASA units rather than ISO units as 
mentioned above.  As the record does not contain sufficient 
and adequate medical evidence for the Board to make a 
decision on the claim, a remand is necessary to obtain 
another VA examination and medical opinion.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 
3.159(c)(4).  

At this time, the Board notes that if a pre-existing 
disorder is noted upon entry into service, the veteran 
cannot bring a claim for service connection for that 
disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran 
to establish aggravation.  See Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under 38 U.S.C.A. § 1153 arises, the burden 
shifts to the government to show a lack of aggravation by 
establishing "that the increase in disability is due to the 
natural progress of the disease."  38 U.S.C. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009); Jensen, 19 F.3d at 1417; 
Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
1153 (West 2002); 38 C.F.R. 3.306(b) (2009); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a pre- existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any hearing loss and 
tinnitus that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed, including the Maryland CNC 
test and a puretone audiometry test.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and VA 
outpatient treatment records.  He or she 
should convert any audiometric results 
using ASA standards to ISO-ANSI 
standards in order to facilitate data 
comparison.  

a.  Because the Veteran's hearing loss 
disability existed prior to service, the 
examiner is requested to offer an 
opinion as to whether the disability 
permanently increase in severity during 
service and if so, whether the permanent 
increase was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note: aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  With regard to the tinnitus, the 
examiner must provide an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's 
tinnitus had its origin in service or is 
in any way related to his active 
service.

The examiner is also requested to 
provide a rationale for any opinions 
expressed.  If the examiner finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate and discuss why an opinion 
cannot be provided.

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


